861 F.2d 264Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert R. GRAY, Plaintiff-Appellant,v.James E. JOHNSON, William P. Rogers, Defendants-Appellees.
No. 88-7709.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1988.Decided Sept. 30, 1988.

Albert R. Gray, appellant pro se.
Mark Ralph Davis, Office of Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Albert Gray appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action for failure to demonstrate administrative exhaustion.  Acting under 42 U.S.C. Sec. 1997e, the district court ordered Gray to exhaust administrative remedies and to advise the court, within 100 days, of the result of the administrative proceedings.  The court noted in its order that failure to so advise the court would result in dismissal of the action.  The court dismissed the case without prejudice upon expiration of the 100 day period, Gray having failed to comply with its order.


2
The district court properly ordered exhaustion of this prisoner complaint under 42 U.S.C. Sec. 1997e.  Its dismissal of the action, without prejudice, when Gray failed to comply with its order was not an abuse of discretion.*   We therefore affirm the judgment below.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.



*
 We note that if Gray chooses to refile this action, there is a serious question, in light of Gray's good faith efforts in this case, whether the interests of justice will be served by requiring Gray to pursue, anew, the grievance procedure.  See 42 U.S.C. Sec. 1997e(a)(1).   See also Robinson v. Young, 674 F.Supp. 1356 (W.D.Wis.1987)